       Case 3:19-cv-01825-G Document 1 Filed 07/30/19                 Page 1 of 6 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TRACEY CHUNG                                       §
                                                   §
        Plaintiff,                                 §
v.                                                 §
                                                   §          CIVIL ACTION NO. ___________
UNITED CAPITAL FINANCIAL                           §
ADVISORS, LLC                                      §
                                                   §
        Defendant.                                 §
                                                   §

              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Plaintiff Tracey Chung file this, her Original Complaint against Defendant United Capital

Financial Advisors, LLC as follows:

                             I.      SUMMARY OF ARGUMENTS

     1. This is an action for relief from employment discrimination in violation of Title VII of the

        Civil Rights Act of 1964, as amended (“Title VII”).

     2. Defendant United Capital Financial Advisors, LLC (“Defendant”) unlawfully

        discriminated against Plaintiff Tracey Chung (“Plaintiff”) on the basis of race

     3. After Plaintiff engaged in a protected activity, Defendant retaliated against her.

     4. Plaintiff seeks compensatory damages, punitive damages, and reasonable attorneys’ fees

        and costs as remedies for Defendant’s violation of her rights.

                                      II.     THE PARTIES

     5. Tracey Chung (“Plaintiff”), 6405 Macbeth Pl., Dallas, TX 75252.

     6. United Capital Financial Advisors, LLC (“Defendant”), 211 E. 7th Street, Suite 620, Austin,

        TX 78701-3218.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               Page 1 of 6
     Case 3:19-cv-01825-G Document 1 Filed 07/30/19                 Page 2 of 6 PageID 2


   7. 14285 Midway Road, Unit number 475, Addison, Texas 75001.

                            III.     JURISDICTION AND VENUE

   8. This Court has jurisdiction of Plaintiff’s federal law claims pursuant to 28 U.S.C. §1331,

      as this case involves questions of federal law.

   9. Venue is proper in, and Defendant is subject to the personal jurisdiction of this Court

      because Defendant maintains facilities and business operations in this District, and all or

      most of the events giving rise to this action occurred in this District. 28 U.S.C. § 1391(b);

      42 U.S.C. § 2000e-5(f)(3).

                        IV.        EXHAUSTION OF ADMINISTRATIVE REMEDIES

   10. Plaintiffs timely filed charges of discrimination with the United States Equal Employment

      Opportunity Commission (“EEOC”). On or around June 7, 2019, the EEOC issued Plaintiff

      a Notice of Right to Sue.

   11. Plaintiff has timely filed this action and complied with all administrative prerequisites to

      bring this lawsuit.

                              V.     FACTUAL ALLEGATIONS

   12. Plaintiff was an employee of Defendant for approximately one year.

   13. Plaintiff is a woman of Asian descent.

   14. Plaintiff was the only Asian woman in her working group.

   15. Plaintiff’s performance was always satisfactory, and she was fully qualified for the position

      she held.

   16. Plaintiff had never been written up or received disciplinary action before she went to

      Human Resources to report racial discrimination.

   17. However, when Defendant assigned a new supervisor to Plaintiff’s working group, the




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            Page 2 of 6
    Case 3:19-cv-01825-G Document 1 Filed 07/30/19                 Page 3 of 6 PageID 3


      supervisor subjected Plaintiff to disparate treatment on account of her race.

   18. Plaintiff was subjected to public humiliation, and Plaintiff’s supervisor would single

      Plaintiff out in front of Plaintiff’s colleagues. The supervisor repeatedly berated and

      demeaned Plaintiff in front of her colleagues.

   19. Even if Plaintiff’s colleagues posted similar performances, Plaintiff’s supervisor would

      only publicly berate Plaintiff.

   20. Similarly, and despite Plaintiff’s adequate performance, the supervisor micromanaged

      Plaintiff to the point where it was almost impossible to perform her duties. The supervisor

      scrutinized Plaintiff’s every action and constantly criticized her, looking for some pretext

      to subject Plaintiff to

   21. Plaintiff’s supervisor did not similarly humiliate or demean Plaintiff’s non-Asian

      colleagues.

   22. Plaintiff was singled out for bullying because she was the only Asian woman in the office,

      and her supervisor thought she was an easier target.

   23. Plaintiff reported her supervisor’s discriminatory behavior to Defendant’s Human

      Resources department (“HR”).

   24. After this meeting, HR told Plaintiff that HR would investigate the matter.

   25. Rather than conducting a fair investigation, HR materially adopted the position of the

      supervisor, without regard to other evidence.

   26. Further, upon completing the “investigation,” HR forced Plaintiff to attend a joint meeting

      with her supervisor wherein HR revealed their plan of action.

   27. This meeting had a chilling effect. Plaintiff, faced with her tormentor and her tormentor’s

      allies in HR, was intimidated into backing off of her claims. In this same meeting, which




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                          Page 3 of 6
     Case 3:19-cv-01825-G Document 1 Filed 07/30/19                   Page 4 of 6 PageID 4


      was called to discuss Plaintiff’s claims of racial discrimination, Plaintiff was forced to

      agree to undergo unnecessary retraining.

   28. Rather than address Plaintiff’s well-founded concerns, Defendant forced Plaintiff to

      undergo additional training and placed her on probation.

   29. Less than two weeks after reporting her supervisor for racial discrimination, Defendant

      fired Plaintiff without cause.

   30. At the time she was fired, Plaintiff had not even finished the retraining program mandated

      by her supervisor and HR.

   31. Plaintiff was not even allowed to speak to HR about her complaint or her dismissal before

      she was forced to leave the building.

   32. On June 7, 2019, the Equal Employment Opportunity Commission issued a Notice of Right

      to Sue.

     VI.     RACE BASED DISCRIMINATION OF PLAINTIFF TRACEY CHUNG

   33. Plaintiff incorporates by reference all the allegations fully set forth herein.

   34. Title VII of the Civil Rights Act of 1964, as amended, makes it unlawful for an employer,

      “(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

      against any individual with respect to his compensation, terms, conditions, or privileges of

      employment, because of such individual’s race, color, religion, sex, or national origin; or

      (2) to limit, segregate, or classify his employees or applicants for employment in any way

      which would deprive or tend to deprive any individual of employment opportunities or

      otherwise adversely affect his status as an employee, because of such individual’s race,

      color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a).

   35. Plaintiff, an individual of Asian descent, is a member of a racial minority.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                           Page 4 of 6
     Case 3:19-cv-01825-G Document 1 Filed 07/30/19                    Page 5 of 6 PageID 5


   36. Plaintiff was well-qualified for her position and had performed her job duties satisfactorily.

   37. On the basis of her race, Plaintiff was subjected to adverse employment action through her

       supervisor’s constant bullying and micromanaging, being forced to undergo unnecessary

       training, and eventual termination.

   38. The other members of Plaintiff’s working group, who were not of Asian descent, were

       treated much more favorably.

   39. Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

       reckless disregard to Plaintiff’s right to be free from discrimination based on race.

   40. Plaintiff is entitled to reasonable attorneys’ fees and costs of suit.

               VII.   RETALIATION AGAINST PLAINTIFF TRACEY CHUNG

   41. Plaintiff incorporates by reference all the allegations fully set forth herein.

   42. Section 704(a) of Title VII of the Civil Rights Act of 1964, as amended, prohibits

       employers from discriminating against an employee “because [she] has opposed any

       practice made an unlawful employment practice by this subchapter.” 42 U.S.C. § 2000e-

       3(a).

   43. Plaintiff made informal and formal complaints to Defendant’s agents and employees

       opposing their unlawful and discriminatory employment practices based on race.

   44. As a result, Defendant, by and through its officers, managing agents and/or supervisors

       retaliated against Plaintiff by taking materially adverse action in the form of unnecessary

       training and abrupt termination without threat or warning.

   45. Defendant’s adverse action constituted retaliatory action.

   46. As a direct, legal, and proximate result of Defendant’s willful, knowing, and intentional

       discrimination and retaliation, Plaintiff sustained, and continued to sustain economic and




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                             Page 5 of 6
      Case 3:19-cv-01825-G Document 1 Filed 07/30/19                    Page 6 of 6 PageID 6


        emotional injuries, resulting in damages in an amount to be proven at trial.

    47. Plaintiff is entitled to her reasonable attorneys’ fees and costs of suit.

                                                XI. PRAYER

        WHEREFORE PREMISES CONSIDERED, Plaintiff Tracey Chung respectfully prays

that United Capital Financial Advisors, LLC, be cited to appear and answer herein and that on final

trial Plaintiff is awarded:

        a. Actual damages against Defendant in the amount of approximately $325,000;

        b. Out-of-pocket losses;

        c. Pre and post judgment interest;

        d. Attorneys' fees;

        e. Costs of court; and

        h. Such other and further relief, both legal and equitable, to which Plaintiff may show

        herself to be justly entitled.

                                                        Respectfully submitted,

                                                        TAILIM SONG LAW FIRM

                                                        /s/ Tailim Song
                                                        ______________________________
                                                        Tailim Song
                                                        State Bar No. 00792845
                                                        tsong@tailimsong.com
                                                        8111 LBJ Freeway, Suite 480
                                                        Dallas, Texas 75251
                                                        (214) 528-8400 Telephone
                                                        (214) 528-8402 Facsimile

                                                        ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                           Page 6 of 6
